DETAILED ACTION
This action is responsive to the claim amendments and remarks filed 30 November 2021. Examiner acknowledges amendments made to claims 1-3, 5-11, 14, and 16-20. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti (US-20130158430-A1, previously presented) in view of Escutia (US-9833183-B2, previously presented).
Regarding claims 1 and 16, Aceti teaches a system and a method comprising mounting a system to skin (This configuration includes a mounting housing with associated straps operable to hold the disposable/reusable module against the waist (Aceti, Paragraph [0172])), wherein the system comprises a first needle, wherein the first needle is configured to penetrate skin (Each microneedle 14 is formed with a proximal end 44 that interfaces with the microchannel 20, and a distal end 46 operable to penetrate the tissue or skin (for collecting a sample of blood) (Paragraph [0076])) and a first injector, wherein the first injector is configured to drive the first needle into the skin to form a puncture in the skin and subsequently to retract the first needle from the skin (FIG. 1 shows an embodiment in which each microneedle 14 can be extended and retracted via an actuator (Paragraph [0071], Figure 1)). Moreover, Aceti teaches a first sensor, wherein the first sensor is configured to detect a property of 
However, while Aceti discloses that various techniques can be used to drive the microneedles in accordance with the invention (Paragraph [0119]), Aceti fails to explicitly disclose that the system comprises a second injector, wherein the second injector is configured to drive the second needle into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method as taught by Aceti so as to incorporate respective injectors for the needles as taught by Escutia as this amounts to mere simple substitution of one method for driving the needle for another with the similar expected result of driving a needle (MPEP 2143(I)(B)).
Regarding claims 2 and 19, Aceti in view of Escutia teaches the system of claim 1 and the method of claim 16 respectively, wherein the system comprises a body-mountable device (This configuration includes a mounting housing with associated straps operable to hold the disposable/reusable module against the waist (Aceti, Paragraph [0172])), wherein the body-mountable device is configured to be mounted to a surface of the skin (Figures 28-33), and wherein the controller is configured to operate the first injector to drive the first needle into the skin at a specified point in time (Paragraph [0008]) and to operate the second injector to drive the second needle into the skin at a second specified point in time that differs from the first specified point in time (Paragraph [0008], wherein in the current combination, the injector of Aceti is replaced by the second injector as taught by Aceti in view of Escutia).
Regarding claim 3, Aceti in view of Escutia teaches the system of claim 2, wherein the first needle, first injector, and first sensor are disposed in a first sampling section of the body-mountable device (Each microneedle 314 is preferably in fluid communication with a single microchannel 320. Each microneedle 314 is individually addressable (by the actuator) (Paragraph [0096]); the blood-sensor can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti so as to incorporate the second injector being disposed within the second sampling section and respective injectors for the additional sampling sections as taught by Escutia as this amounts to mere simple substitution of one method for driving the needle for another with the similar expected result of driving a needle (MPEP 2143(I)(B)).
Regarding claim 4, Aceti in view of Escutia teaches the system of claim 3, wherein the controller is configured to operate an injector of a particular additional sampling section to drive a needle of the additional sampling section into the skin at a further specified point in time (Aceti, Paragraph [0008]).
Regarding claim 20, Aceti in view of Escutia teaches the method of claim 19, wherein the first needle, first injector, and first second are disposed in a first sampling section of the body-mountable device (Aceti, Paragraph [0096], [0133]), wherein the second needle, and second sensor are disposed in a second sampling section of the body-mountable device (Paragraph [0096], [0133]), and wherein the body-mountable device further comprises an additional sampling second comprising an additional need, and an additional sensor (Paragraph [0096], [0133]), and wherein the controller is configured to: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Aceti so as to incorporate the second injector being disposed within the second sampling section and respective injectors for the additional sampling sections as taught by Escutia as this amounts to mere simple substitution of one method for driving the needle for another with the similar expected result of driving a needle (MPEP 2143(I)(B)).
Claims 5, 7, 8, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia as applied to claims 1 and 16 (claims 5, 7, and 8 are dependent on claim 1, while claim 18 is dependent on claim 16) above, and further in view of Jacobsen (US-6045534-A, previously presented).
Regarding claim 5, Aceti in view of Escutia teaches the system of claim 1 and that various techniques can be used to drive the microneedles in accordance with the invention (Paragraph [0119]), but Aceti fails to explicitly disclose that the first injector comprises a chamber, wherein the first needle is disposed at least partially within the first chamber; a piston disposed in the chamber, wherein the first needle is coupled to the piston, and wherein the piston is configured to slidably move within the chamber; and a propellant, wherein the propellant is configured to slidably move the piston within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first injector as taught by Aceti in view of Escutia so as to incorporate a chamber, piston, and propellant, as taught by Jacobsen, as this amounts to mere simple substitution of one method of driving the needle for another, with the similar expected result of driving a needle (MPEP 2143(I)(B)).
Regarding claim 7, Aceti in view of Escutia and Jacobsen teaches the system of claim 5 and that various techniques can be used to drive the microneedles in accordance with the invention (Aceti, Paragraph [0119]), however Aceti fails to explicitly disclose that the first injector driving the first needle into skin comprises the injector igniting the propellant using a resistive heating element. Jacobsen discloses an injector driving the needle into skin comprises the injector igniting the propellant using a resistive heating element (Jacobsen, Col 3, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector as taught by Aceti in view of Escutia and Jacobsen so as to incorporate the injector driving the needle by igniting the propellant using a resistive heating element as taught by Jacobsen, as this amounts to mere simple substitution of one method of driving the needle for another, with the similar expected result of driving a needle (MPEP 2143(I)(B)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector as taught by Aceti in view of Escutia and Jacobsen so as to incorporate at least one vent configured to allow the propellant to vent out of the injector as taught by Jacobsen so in order to allow for the propellant to vent out of the injector and allow for the retraction of the needle (Jacobsen, Col 3, lines 24-28).
Regarding claim 18, Aceti in view of Escutia and Jacobsen teaches the method of claim 16 and that various techniques can be used to drive the microneedles in accordance with the invention (Aceti, Paragraph [0119]), however, Aceti fails to explicitly disclose that the first injector comprises: (a) a chamber, wherein the first needle is disposed at least partially within the chamber, (b) a piston disposed in the chamber, wherein the first needle is coupled to the piston, and wherein the piston is configured to slidably move within the chamber, and (c) a propellant, wherein the propellant is configured to slidably move the piston within the chamber to drive the first needle into skin, wherein operating the first injector to drive the first needle into the skin comprises igniting the propellant. Jacobsen discloses a propellant based injector, wherein the injector comprises a chamber, wherein the needle is disposed at least partially within the chamber (Jacobsen, Col 3, line 63-Col 4, line 1; Figure 2A), a piston disposed in the chamber (Col 4, lines 1-3; Figure 2A), wherein the needle is coupled to the piston (Col 4, lines 36-37; Figure 2A), and wherein the piston is configured to slidably move within the chamber (Figures 2A-D); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector as taught by Aceti in view of Escutia so as to incorporate a chamber, piston, and propellant, as taught by Jacobsen, as this amounts to mere simple substitution of one method of driving the needle for another, with the similar expected result of driving a needle.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia and Jacobsen as applied to claim 5 above, and further in view of Haar (US-6258063-B1).
Regarding claim 6, Aceti in view of Escutia and Jacobsen teaches the system of claim 5, wherein the first injector driving the first needle into skin comprises the first injector igniting the propellant (Jacobsen, Col 5, lines 8-11), but fails to explicitly disclose that the propellant comprises nitrocellulose. Haar discloses a hypodermic injection system that uses an ignitable propellant, wherein the propellant comprises nitrocellulose (Col 8, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti in view of Escutia and Jacobsen so as to incorporate nitrocellulose as the propellant and ignite the nitrocellulose to drive the needle with the injector as taught by Haar as nitrocellulose is an explosive substance that does not contain heavy metals, thereby avoiding environmental pollution (Haar, Col 8, lines 33-42).
Claims 9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia as applied to claims 1 and 16 above (claims 9 and 13-14 are dependent on claim 1, while claim 17 is dependent on claim 16), and further in view of Freeman (US-7001344-B2, previously presented).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aceti in view of Escutia so as to incorporate a suction source and a seal, wherein first the injector drives the first needle through the seal to form a hole and wherein the suction source draws blood from the hole as taught by Freeman in order to use a suction source to assist in blood withdrawal from the skin (Freeman, Col 4, lines 29-31) and to use a seal so as to allow for an air seal between the first needle and the skin and prevent exposure of the skin and blood to ambient air during collection (Col 2, lines 54-61) and prevent the first needle from protruding out prior to actuation (Col 3, lines 62-66).
Regarding claim 13, Aceti in view of Escutia and Freeman teaches the system of claim 9, further comprising a blood storage element (Aceti, Col 16, lines 33-35), wherein the suction provided by the suction source is configured to draw blood through the formed at least one hole in the seal (Freeman, 
Regarding claim 14, Aceti in view of Escutia and Freeman teaches the system of claim 9, wherein the suction provided by the suction source is configured to draw blood through the formed at least one hole in the seal to the sensor (Aceti, Col 16, line 33-35; wherein Aceti in view of Escutia is modified in view of Freeman so as to use the suction source to assist in blood withdrawal through the hole in the seal).
Regarding claim 15, Aceti in view of Escutia and Freeman teaches the system of claim 9, but fails to explicitly disclose that the system further comprises a conformal layer, wherein the conformal layer is configured to conform to the skin such that the suction provided by the suction source through the formed at least one hole in the seal applies suction to the skin proximate the at least one hole in the seal. Freeman discloses a conformal layer (Freeman, Col 3, lines 32-34; Figure 1), wherein the conformal layer is configured to conform to the skin such that the suction provided by the suction source through the formed at least one hole in the seal applies suction to the skin proximate the at least one hole in the seal (Col 3, lines 34-41; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti in view of Escutia and Freeman so as to incorporate a conformal layer configured to conform to the skin such that suction provided by the suction source through the formed at least one hole in the seal applies suction to the skin proximate the at least one hole in the seal as taught by Freeman so as to allow the system to conform to the skin and prevent the skin or blood from being exposed to ambient air (Freeman, Col 3, lines 34-41).
Regarding claim 17, Aceti in view of Escutia teaches the method of claim 16, wherein the blood drawn is led to the first sensor, but fails to explicitly disclose that the system further comprises a suction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aceti in view of Escutia so as to incorporate a suction source as taught by Freeman in order to use a suction source to assist in blood withdrawal from the skin (Freeman, Col 4, lines 29-31).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia and Freeman as applied to claim 9 above, and further in view of Levaughn (US-20040230216-A1, previously presented).
Regarding claim 10, Aceti in view of Escutia and Freeman teaches the system of claim 9, further comprising at least one further needle, wherein the first injector is configured to drive the at least one further needle into the skin to form at least one further puncture in the skin and subsequently to retract the at least one further needle from the skin, but fails to explicitly disclose that the first injector is configured to drive the at least one further needle through the seal to form at least one further hole in the seal. Levaughn discloses a system for sampling blood comprising a plurality of lancelets that pierce the same seal layer (Element 134 as seen in Figures 10 and 11 of Levaughn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti in view of Escutia and Freeman so as to incorporate the at least one further needle to form at least one further hole in the seal as this amounts to mere simple substitution as this amounts to simple substitution of one seal for another with the similar expected result of preventing inadvertent needle-sticks (Levaughn, Paragraph [0108]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia and Freeman as applied to claim 9 above, and further in view of Hurschman (US-3797490-A, previously presented).
Regarding claim 11, Aceti in view of Escutia and Freeman teaches the system of claim 9, wherein the first injector is configured to drive the first needle through the seal to form at least one hole in the seal, but fails to explicitly disclose that the seal comprises a concave depression, wherein the first injector is configured to drive the first needle through the concave depression of the seal to form at least one hole in the seal, and wherein the suction provided by the suction source is configured to suction the skin into the concave depression. Hurschman discloses a system for drawing blood from skin into a chamber with a needle, wherein the system comprises a seal with a concave depression (Hurschman, Col 7, lines 16-19; Figures 1-4), wherein an injector is configured to drive the needle through the concave depression of the seal to form at least one hole in the seal (Col 7, lines 29-33), and wherein suction provided by a suction source is configured to suction the skin into the concave depression (Col 4, lines 61-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti in view of Escutia and Freeman so as to incorporate a concave depression, wherein the first injector is configured to drive the first needle through the concave depression of the seal, and wherein the suction provided by the suction source is configured to suction the skin into the concave depression, as taught by Hurschman in order to allow for the skin to stretch and make a reliable seal to allow for suction (Hurschman, Col 4, lines 61-68).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aceti in view of Escutia and Freeman as applied to claim 9 above, and further in view of Bernstein (US-20110105952-A1, previously presented).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Aceti in view of Escutia and Freeman so as to incorporate the evacuated volume having a pressure less than approximately 50 kilopascal as applicant appears to have placed no criticality on the claimed value (the pressure within the evacuated volume could be less than approximately 50 kilopascals. Further, the device 100 could be constructed such that the evacuated volume has a pressure less than some maximum value (e.g., 50 kilopascals) for some specified minimum period of time such that the evacuated volume could be used as a suction source to draw blood (Applicant’s Specification [0055])) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9730625. Although the claims at issue are not every limitation of claim 1 of the instant application, except for the limitations of “a sensor, wherein the sensor is configured to detect a property of blood to which the sensor is exposed”, which is recited in claim 10 of the conflicting patent, “a controller configured to: operate the injector to drive the needle into the skin”, which is recited in claim 12 of the conflicting patent, and “subsequent to operating the injector to drive the needle into the skin, operate the sensor to detect a property of blood received from the skin in response to the needle being driven into the skin”, which is recited in claim 10 of the conflicting patent. Moreover, the limitations of claims  3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of the instant application are recited in claims 13, 2, 3, 4, 5, 1, 6, 7, 8, 9, 10, and 11 of the conflicting patent, respectively. Additionally, claims 14 and 16 of the conflicting patent recite every limitation of claim 16 of the instant application, wherein claims 14 and 15 of the conflicting patent recite the limitations of claims 17 and 18 of the instant application, respectively.
Claims 2, 4, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14, and 17 of U.S. Patent No. 9730625 in view of Aceti (US-20130158430-A1). Claim 12 of the conflicting patent recites every limitation of claims 2 and 4 of the instant application except for “at a specified point in time” in instant claim 2 and “at a further specified point in time” in instant claim 4.  Moreover, claims 10, 12, and 14 of the conflicting patent recite every limitation of claim 19 of the instant application, except for operating the injector “at a specified point in time”. Additionally, claims 10, 12, and 13 of the conflicting patent recite every limitation of claim 20 of the instant application, except for operating the additional injector “at an additional specified point in time”. However, the limitations that are not disclosed by the conflicting patent is obviated by Aceti, which teaches operating an injector at specified points in time (Aceti, Paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Krasnow (‘625) so as to incorporate .
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous rejection (Applicant’s Remarks, Pages 11-12), Aceti in view of Escutia teaches the amended limitations of claims 1, 9, and 16. Aceti in view of Escutia teaches the amended limitation of a second needle (Aceti, Paragraph [0096]), second injector (Escutia, Col 10, lines 26-28; Figure 1), and second sensor (Aceti, Paragraph [0133]), wherein the second injector and second sensor are operable by the controller (Aceti, Paragraph [0008]). Furthermore, regarding Applicant’s arguments for the rejection of claim 3, Aceti teaches a plurality of sensors being housed within their own individual needles (Aceti, Paragraph [0133]), wherein Escutia is used to modify Aceti such that the individual needles are housed within their own sampling sections (Escutia, Col 10, lines 26-28; Figure 1), wherein in the combination of Aceti in view of Escutia, the individual sampling sections would each have their own individual sensors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791